Citation Nr: 0730317	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities due to Agent 
Orange exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for residuals of a 
back injury.  In August 2006, the veteran testified before 
the undersigned Acting Veterans Law Judge at a Board hearing 
at the RO.

At the time of the hearing, the veteran presented testimony 
indicating disagreement with an August 2005 rating decision, 
which denied service connection for peripheral neuropathy of 
the bilateral upper and lower extremities and with a June 
2004 rating decision denying service connection for residuals 
of a back injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for residuals of a back 
injury.  He indicated that he suffered trauma to his back in 
the field while serving in Pleiku, Vietnam when a claymore 
mine exploded.  The service medical records are essentially 
negative except that in an October 1970 report of medical 
history at the time of separation examination, the veteran 
reported a history of painful joints and back trouble.  The 
veteran's DD-Form 214 notes that his military occupational 
specialty was Track Vehicle Repairman and that he served in 
Vietnam from July 6, 1968 to December 25, 1969.  Current VA 
medical records dated from 2003 to 2005 note complaints of 
back pain.  An April 2004 VA neurology record shows an 
assessment of multi-level degenerative disc disease.  A 
September 2004 VA MRI report also shows a finding of 
degenerative joint disease of the lumbosacral spine.

As the record shows in-service reports of a back injury with 
a painful back and joints and a current back disability, a 
medical opinion is necessary to determine whether these are 
related.  The veteran reported in August 2003 that he 
reinjured his back the previous May.  The veteran has not 
been afforded a VA examination to determine the etiology of 
his current back disability and one should be provided.

The RO denied service connection for peripheral neuropathy of 
the bilateral upper and lower extremities in August 2005.  
The veteran was notified of the decision on August 29, 2005.  
At the August 25, 2006 Board hearing, the veteran submitted 
testimony asserting entitlement to service connection for 
peripheral neuropathy of the bilateral upper and lower 
extremities.  This is considered a valid notice of 
disagreement with the August 2005 rating decision.  
Therefore, a statement of the case should be provided.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic evaluation to determine whether 
it is at least as likely as not that any 
present disabilities of the lumbar spine 
are related to the veteran's service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

3.  The RO should issue a statement of the 
case to the veteran and his representative 
addressing its denial of service 
connection for peripheral neuropathy of 
the bilateral upper and lower extremities.  
An examination is authorized if deemed 
advisable. The statement of the case 
should include all relevant law and 
regulations pertaining to the claims.  The 
veteran must be advised of the time limit 
in which he may file a substantive appeal. 
See 38 C.F.R. § 20.302(b).  Thereafter, if 
an appeal has been perfected, these issues 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



